        Case 3:19-cv-01743-SI    Document 156    Filed 02/09/21   Page 1 of 1




                    UNITED STATES COURT OF APPEALS                       FILED
                           FOR THE NINTH CIRCUIT                          FEB 9 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
JOHN DOE #1; et al.,                            No. 19-36020

                Plaintiffs-Appellees,           D.C. No. 3:19-cv-01743-SI
                                                District of Oregon,
 v.                                             Portland

DONALD J. TRUMP; et al.,                        ORDER

                Defendants-Appellants.

Before: TASHIMA, BYBEE, and COLLINS, Circuit Judges.

      Appellants’ motion for an extension of time to file a response to Appellees’

Petition for Rehearing En Banc (Dkt. 90) is GRANTED. The response shall be

filed on or before April 12, 2021.

      IT IS SO ORDERED.
